              Case 2:16-cv-02184-VC Document 93 Filed 02/18/21 Page 1 of 4


1    JASON W. SCHAFF, SBN: 244285
     JACOB D. FLESHER, SBN: 210565
2    FLESHER SCHAFF & SCHROEDER, INC.
     2202 Plaza Drive
3    Rocklin, CA 95765
     Telephone: (916) 672-6558
4    Facsimile: (916) 672-6602

5    Attorney for Plaintiffs,
     BRIAN NYGAARD; and BKN APPRAISALS, INC.
6

7                          IN THE UNITED STATES DISTRICT COURT

8                   IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA

9                                                 ***

10   BRIAN NYGAARD; and BKN                          CASE NO. 2:16-cv-02184-VC
     APPRAISALS, INC.,                               Complaint filed: 8/15/16
11                                                   Trial Date: 3/1/21
                   Plaintiffs,
12                                                   STIPULATION TO CONTINUE
            vs.                                      DATES SET FORTH IN THIS
13                                                   COURT’S SEPTEMBER 19, 2020
     PROPERTY DAMAGE APPRAISERS,                     ORDER [DKT. NO. 84]; PROPOSED
14   INC., a corporation;                            ORDER

15                 Defendant.                        ***No further continuances will be granted.

16

17         Pursuant to Northern District Local Rules 6-1, 6-2, and 7-12, Plaintiffs Brian K.
18   Nygaard, an individual doing business as PDA Sacramento and PDA Stockton and BKN
19   Appraisals, Inc., a California Corporation (collectively, Plaintiffs) and Defendant Property
20   Damage Appraisers, Inc., a Corporation (“PDA”) (both Plaintiff and PDA are collectively
21   referred to as the “Parties”), by and through their undersigned counsel, submit this
22   Stipulation to Continue Dates Set Forth in This Court’s September 11, 2020 Order [Dkt.
23   No. 84] in response to the Parties previous Stipulation to Continue Dates [Dkt. No. 80].
24         The Parties continued to engage in meaningful discovery; however, given the Covid-
25   19 pandemic constraints on document retrieval and the ability to investigate certain
26   aspects of the case, the parties seek an additional continuance of all dates in this case for
27   approximately 120 days in order to prepare for trial.
28
                                                 1
                                  STIPULATION TO CONTINUE DATES
              Case 2:16-cv-02184-VC Document 93 Filed 02/18/21 Page 2 of 4


1           The Court previously ordered that the Fact Discovery-Cut Off date is continued

2    from 9/21/2020 to 1/19/2021; the Expert Disclosures shall be continued from 10/5/2020 to

3    2/2/2021; the Expert Rebuttal Reports shall be continued from 10/19/2020 to 2/16/2021; the

4    Expert Discovery Cut-Off shall be continued from 11/2/2020 to 3/2/2021; the last date for a

5    Hearing on Dispositive Motions shall be continued from 12/11/2020 to 4/15/2021; the

6    Pretrial Conference date shall be continued from 2/22/2021 to 6/21/2021; and the Jury

7    Selection and Trial date shall be continued from 3/1/2021 to 6/28/2021.

8           The Parties agree to continue all currently calendared dates for approximately 120

9    days, as follows:

10    Item                               Current Date                 Proposed Date
11    Fact Discovery Cut-Off             1/19/2021                    5/19/2021
12    Expert Disclosure                  2/2/2021                     6/2/2021
13    Expert Rebuttal                    2/16/2021                    6/16/2021
14    Expert Discovery Cut-Off           3/2/2021                     6/30/2021
15    Hearing on Dispositive Motions 4/9/2021                         8/6/2021
16
      Pretrial Conference                6/21/2021                    10/18/2021
17
      Jury Selection and Trial           6/28/2021                    10/25/2021
18

19          As required by Local Rule 6-2(a), this stipulation is accompanied by a declaration.

20   Further, this Stipulation is made in good faith and not for the purposes of delay. Finally,

21   pursuant to Local Rule 6-1(b), a Court order “for any enlargement or shortening of time

22   that alters an event or deadline already fixed by Court order” and Local Rule 6-2 permits

23   the Parties to file a stipulation in writing to request “an order changing time that would

24   affect the date of an event or deadline already fixed by this Court order.”

25          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

26   between the Parties, through their undersigned counsel of records that the Fact Discovery

27   Cut-Off date shall be continued from January 19, 2021 to May 19, 2021; the deadline for

28   Expert Disclosure shall be continued from February 2, 2021 to June 2, 2021; the deadline

                                                 2
                                  STIPULATION TO CONTINUE DATES
              Case 2:16-cv-02184-VC Document 93 Filed 02/18/21 Page 3 of 4


1    to serve Expert Rebuttal February 16, 2021 to June 16, 2021; the Expert Discovery Cut-

2    Off date shall be continued from March 2, 2021 to June 30, 2021; the Hearing on

3    Dispositive Motions shall be continued from April 9, 2021 to August 6, 2021; the Pretrial

4    Conference shall be continued from June 21, 2021 to October 18, 2021; and the Jury

5    Selection and Trial date shall be continued from June 28, 2021 to October 25, 2021 or any

6    other date that is reasonable and fits the Court’s calendar.

7
     DATED: January , 2021                       FLESHER SCHAFF & SCHROEDER, INC.
8

9                                                By /s/ Jason W. Schaff
                                                    JACOB D. FLESHER
10                                                 JASON W. SCHAFF
                                                   Attorneys for Plaintiffs
11                                                 Bryan Nygaard and BKN, Appraisals, Inc.

12
     DATED: January       , 2021                 DYKEMA GOSSETT, PLLC
13

14                                               By /s/ Victor Johnson
                                                   VICTOR JOHNSON
15                                                 Attorneys for Defendant
                                                   Property Damage Appraisers, Inc.
16

17
                ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
18
            I, Jason W. Schaff, am the ECF user whose identification and password are being
19
     used to file the foregoing Stipulation to Continue Dates Set Forth in This Court’s
20
     September 11, 2020 Order. I hereby attest that the above-referenced signatories in this
21
     Stipulation to Continue Dates Set Forth in This Court’s September 11, 2020 Order have
22
     concurred in this filing.
23

24
     Date: January 13, 2021                         By: __/s/ Jason W. Schaff_______________
25
                                                           Jason W. Schaff
26

27

28
                                                  3
                                   STIPULATION TO CONTINUE DATES
                Case 2:16-cv-02184-VC Document 93 Filed 02/18/21 Page 4 of 4


1                  PURSUANT TO THE STIPULATION, IT IS SO ORDERED

2            The Court, having reviewed the Stipulation of the Parties and finding good cause,

3    hereby Issues an Order as follows:

4       1. The Fact Discovery Cut-Off date is continued from January 19, 2021 to May 19,

5    2021;

6       2. The deadline for Expert Disclosure shall be continued from February 2, 2021 to

7    June 2, 2021;

8       3. The deadline for Expert Rebuttal shall be continued from February 16, 2021 to

9    June 16, 2021;

10      4. The Expert Discovery Cut-Off shall be continued from March 2, 2021 to June 30,

11   2021;

12      5. The Hearing on Dispositive Motions shall be continued from April 9, 2021 to August

13   6, 2021;

14      6. The Pretrial Conference shall be continued from June 21, 2021 to October 18, 2021;

15   and

16      7. The Jury Selection and Trial date shall be continued from June 28, 2021 to October

17   25, 2021 or any other date that is reasonable and fits the Court’s calendar.

18

19         February 17, 2021
     Date: ______________                                  ______ ____________________________

20                                                           HON. VINCE CHHABRIA

21    ***No further continuances will be granted.

22

23

24

25

26

27

28
                                                 4
                                  STIPULATION TO CONTINUE DATES
